Dear Mr. Privat:
On behalf of the Louisiana Rice Promotion Board ("Board"), you requested that our office amend Attorney General Opinion No. 06-0198 to address two additional issues related to the implementation of a memorandum of understanding that would facilitate the USDA, acting on behalf of the Commodity Credit Corporation (CCC), to begin collection of the commodity assessment levied on rice. First, you question whether the Board is in compliance with Public Law 108-470 Sec. 1(a). Next, you question whether the Commissioner of Agriculture for the state of Louisiana is the proper person to sign any required agreements with the USDA or the CCC.
Unfortunately, we can't answer your first question, as we do not give opinions on federal law. However, as you indicated Public Law 108-470
Sec. 1 provides:
  (a) COLLECTION FROM MARKETING ASSISTANCE LOANS. — The Secretary of Agriculture may collect commodity assessments from the proceeds of a marketing assistance loan for a producer if the assessment is required to be paid by the producer or the first purchaser of a commodity pursuant to a State law or pursuant to an authority administered by the Secretary. This collection authority does not extend to a State tax or other revenue collection activity by a State.
  (b) COLLECTION PURSUANT TO AGREEMENT. — The collection of an assessment under subsection (a) shall be made as specified in an agreement between the Secretary of Agriculture and the State requesting the collection.
As stated in Opinion No. 06-0198, La. R.S. 3:551.64(E) provides:
  E. Collection and enforcement. The assessment levied by this Part shall be collected by the commissioner. On rice sold by the producer, collection shall be from the buyer of the rice at the first point of sale only. On rice put under loan or purchased by the Commodity Credit Corporation and delivered to the Commodity Credit Corporation, collection shall be from the producer, or from the Commodity Credit Corporation on the producer's behalf. On seed rice, collection shall be from the handler performing the cleaning. (Emphasis added)
We note that the language of R.S. 3:551.64(E) appears to be similar to the language contained in Public Law 108-470 Sec. 1 as it relates to payment by the producer.
It is our understanding that in order for the USDA to collect the commodity assessment, there must be an agreement with the state. Your second question is whether the Commissioner of Agriculture for the state of Louisiana is the proper person to sign such an agreement. As we indicated in Opinion No. 06-0198, by statute the Commissioner of Agriculture is authorized to collect the assessment, and the funds are to be turned over to the Board on an annual basis. The Commissioner of Agriculture, as the collector of the assessment, can use the services of the CCC to collect the assessment, and would be the proper person to sign required agreements related to such collection by the CCC. Because the assessments are collected on behalf of the Board, we suggest that the Board approve any contract involving the assessments.
Trusting this adequately responds to your request, we remain
  Yours very truly,
 CHARLES C. FOTI, JR.
 ATTORNEY GENERAL
  BY:________________________
 KENNETH L. ROCHE, III
 Assistant Attorney General
  CCF, JR/KLR, III/crt